                       Case 1:19-cv-01409-MLB Document 26 Filed 10/31/19 Page 1 of 2




                                                  United States District Court
                                                                                        FILED IN CLERK'S OFFICE
                                                            for the                           U.S. D.C. A~anta
                                                  Northern District of Georgia
                                                       Atlanta Division                     OCT 31 2019



                                                                                        ~~
            Plaintiff,


                                       v                                 Case Number:    I! 11-CV""-(} /101-m LB




                                                    NOTICE OF SETTLEMENT



J      VI'Mdt           flf1tL (,3 i1f.I£V)        1J/')'uoffeH~<C) J~rmJq",.f ~            (l11'i-!ll /T¢!&-L-

    ft"-i>'l-llfl      H&J ftf-lfed fit i) C"rfe:             j4C1' p/ /'1 lf y tot"!     (u,-IS- z-ol"r)
    [} U-IP'U          1M       (Wd,         1hi       fl t! ;"fI 1ft? I yeJ >' ft/4 t·'fy /1<) /ffl<J fYle y-fa
    vJif~Jt{(1V        Ihl ?q5e 1/1'Ci.           t-f'!' i/. w{; f/#' I'/pT {IHt' w"'-'1 ..-11,) lH~e7

    t;Jo LlI J Y1 it   w~ t It1J.tv-   W
                                           1>it   1A)(j" .
 • 1:19-cv-01409-MLB Document 26 Filed 10/31/19 Page 2 of 2
Case
